PER CURIAM.
Stonebridge Associates, Ltd., appeals a non-final order appointing a receiver to take control of its rental property and fixing the amount of the receiver’s bond at $5,000.
We find no fault with the appointment of the receiver under the existing circumstances reflected by the record, but do find the amount of the receiver’s bond to be inadequate. The subject property consists of 193 rental units with a potential annual rental of over one million dollars. The authority and responsibility of the receiver in this case is such that a bond of $5,000 is simply inadequate.
Accordingly, the order appealed from is affirmed except as to the amount of the receiver’s bond. On remand the trial court is directed to reconsider and determine an appropriate amount for the receiver’s bond in this case.
HERSEY, C.J., and DOWNEY and POLEN, JJ., concur.